Appeal from a judgment of the County Court of Madison County (O’Brien, III, J.), rendered September 26, 1988, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
We have reviewed the record and the brief submitted by defendant’s assigned counsel and agree that there are no meritorious issues which could be raised on appeal. The judgment should therefore be affirmed and counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; People v Crawford, 71 AD2d 38).
Judgment affirmed. Mahoney, P. J., Kane, Levine, Mercure and Harvey, JJ., concur.